548 S.E.2d 527 (2001)
353 N.C. 452
Benjamin F. McCALLUM
v.
NORTH CAROLINA COOPERATIVE EXTENSION SERVICE OF N.C. STATE UNIVERSITY and Patricia Barber in her official capacity.
No. 146P01.
Supreme Court of North Carolina.
May 3, 2001.
Alan McSurely, Ashley Osment, Chapel Hill, for McCallum.
Celia Grasy Lata, Assistant Attorney General, for NC Cooperative et al.
Prior report: 142 N.C.App. 48, 542 S.E.2d 227.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 3rd day of May 2001."
Upon consideration of the petition filed by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of May 2001."